attorney's fees and costs"). The district court did not certify the order as
                final pursuant to NRCP 54(b) 1 and it does not appear that any other
                statute or court rule authorizes an appeal from an order granting partial
                summary judgment. See Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207,
                678 P.2d 1152 (1984) (this court has jurisdiction to consider an appeal only
                when it is authorized by statute or court rule). Accordingly, we grant the
                motion2 and
                              ORDER this appeal DISMISSED. 3




                                            C:St iff                J.
                                        Saitta


                                                                                       J.
                Gibbons                                    Pickering



                      1 We decline appellant's invitation to construe the order as
                containing a NRCP 54(b) certification and note that such certification
                would be improper where the district court's order did not completely
                remove a party from the action. See Mallin v. Farmers Ins. Exch., 106
                Nev. 606, 797 P.2d 978 (1990).

                      2 The parties' stipulations for extensions of time to file the opening
                brief are denied as moot.

                      3 Although  appellant is incorrect in its assertion that this court has
                jurisdiction to consider this appeal, we cannot conclude that the appeal
                was frivolous. Accordingly, we deny respondent's request to impose
                sanctions under NRAP 38(b). We caution appellant, however, that
                repeated filing of notices of appeal from orders over which this court
                clearly lacks jurisdiction may result in the imposition of sanctions. See
                NRAP 38.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
                cc:   Hon. Michelle Leavitt, District Judge
                      Janet Trost, Settlement Judge
                      Alessi & Koenig, LLC
                      Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
    NEVADA


10 1947A
                                                  3